520 So. 2d 95 (1988)
Kenneth LEGLER, Appellant,
v.
KWITNEY, KROOP & SCHEINBERG, P.A., Appellee.
No. 87-0627.
District Court of Appeal of Florida, Fourth District.
February 17, 1988.
David Wm. Boone and Michael S. Davis of Boone & Davis, P.A., Atlanta, Ga., for appellant.
Valerie Shea of Conrad, Scherer & James, Fort Lauderdale, for appellee.
STONE, Judge.
This is an appeal from an order denying relief under rule 1.540(b), Florida Rules of Civil Procedure.
More than one year passed between the entry of a judgment of dismissal for want of prosecution and filing of the post judgment motion. A motion seeking relief from a judgment due to mistake, surprise, inadvertence, or excusable neglect must be filed "not more than one year after the judgment." Fla.R.Civ.P. 1.540(b). An earlier appeal in this case, dismissed as untimely filed, did not toll the time for filing the motion under rule 1.540(b). Seven-up Bottling Co. of Miami v. George Construction Corp., 153 So. 2d 11 (Fla.3d DCA 1963).
We find insufficient support in the record to conclude that the judgment was void. Therefore, we cannot apply a reasonable time standard rather than the one-year limitation required by the rule. The order of the trial court is affirmed.
DELL, J., concurs.
ANSTEAD, J., dissents without opinion.